                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION


JONATHAN SAWYER                                                              PLAINTIFF

V.                                         CIVIL ACTION NO. 5:18-CV-69-DCB-JCG

CLEMENT CAMPBELL, et al.                                                 DEFENDANTS

                                   Consolidated With

ELIZABETH SAWYER                                                             PLAINTIFF

V.                                       CIVIL ACTION NO. 5:18-CV-110-DCB-MTP

CLEMENT CAMPBELL, et al.                                                 DEFENDANTS


           AGREED ORDER GRANTING NATCHEZ CASINO OPCO, LLC’S
                MOTION FOR PARTIAL SUMMARY JUDGMENT


       THIS MATTER IS BEFORE THE COURT on the Motion for Partial Summary Judgment

filed by Natchez Casino Opco, LLC d/b/a Magnolia Bluffs Casino (“Magnolia”) on October 14,

2019 (Doc.# 113) in which Magnolia seeks dismissal with prejudice of the negligent

hiring/retention, training, and supervision claims asserted against it. The only remaining Plaintiff,

Elizabeth Sawyer, agrees that Magnolia’s Motion is well-taken and should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Magnolia’s Motion for Partial

Summary Judgment is granted, and all hiring/retention, training, and supervision claims asserted

against Magnolia are hereby dismissed with prejudice.

       SO ORDERED AND ADJUDGED, this the 6th day of December, 2019.


                                                      s/David Bramlette
                                                      UNITED STATES DISTRICT JUDGE
AGREED:



/s Matthew Lee Devereaux
MATTHEW LEE DEVEREAUX
ERICA A. HYLA
Attorneys for Plaintiff Elizabeth Sawyer

/s Mark C. Woods
WILTON V. BYARS, III
MARK C. WOODS
Attorneys for Defendant Natchez Casino Opco, LLC
d/b/a Magnolia Bluffs Casino




                                            2
